    Case 1:20-cv-00713-DNH-DJS Document 15 Filed 08/27/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

MICHELE GRAY,

                                 Plaintiff,       1:20-CV-713
                                                  (DNH/DJS)
         -v-


POLAND SPRING WATER,


                         Defendant.
--------------------------------

APPEARANCES:

MICHELE GRAY
Plaintiff pro se
165A Vandenburgh Place
Troy, NY 12180

DAVID N. HURD
United States District Judge


                                  DECISION and ORDER

         Pro se plaintiff Michele Gray purported to commence this action on June 29,

2020. On July 31, 2020, the Honorable Daniel J. Stewart, United States Magistrate Judge,

advised by Report-Recommendation that plaintiff's complaint be dismissed with leave to

replead. No objections to the Report-Recommendation have been filed. However, before

the issuance of a Decision and Order ruling on the Report-Recommendation, plaintiff filed an

amended complaint. ECF No. 12.

         Based upon a careful review of the entire file and the recommendations of the

Magistrate Judge, the Report-Recommendation is accepted in whole. See 28 U.S.C.
    Case 1:20-cv-00713-DNH-DJS Document 15 Filed 08/27/20 Page 2 of 2




§ 636(b)(1). Plaintiff's amended complaint will be forwarded to Magistrate Judge Stewart for

further review.

          Therefore, it is

          ORDERED that

          Plaintiff's amended complaint is referred back to Magistrate Judge Stewart for

review.

          IT IS SO ORDERED.




Dated: August 27, 2020
       Utica, New York.




                                             -2-
